08-2046-cv
Longi v. State of New York, et al.


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

R ULINGS BY SUM M ARY ORD ER D O NO T HAVE PRECEDENTIAL EFFECT . C ITATIO N TO A SU M M ARY O RD ER FILED ON O R AFTER
J AN U ARY 1, 2007, IS PERM ITTED AN D IS GO VERN ED BY F ED ERAL R U LE O F A PPELLATE P RO CED U RE 32.1 AND THIS COU RT ’S
L O CAL R U LE 32.1.1. W HEN CITING A SUM M ARY ORD ER IN A D OCU M EN T FILED W ITH THIS COU RT , A PARTY M U ST CITE
EITH ER THE F ED ERAL A PPEN D IX O R AN ELECTRO N IC D ATABASE ( W ITH THE NOTATION “SUM M ARY ORDER ”). A PARTY CITING
A SU M M ARY O RD ER M U ST SERVE A CO PY O F IT ON AN Y PARTY N O T REPRESENTED B Y CO U N SEL .




       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 26th day
of January, two thousand and ten.

PRESENT:
            CHESTER J. STRAUB,
            DEBRA ANN LIVINGSTON,*
                              Circuit Judges.
_______________________________________________

Thomas M. Longi,

                                      Plaintiff-Appellant,
                   v.                                                                 No. 08-2046-cv

State of New York, et al.,

                        Defendants-Appellees.
______________________________________________

For Appellant:                                           Thomas M. Longi, pro se, Shirley, NY.

For Appellees

         AT&T Corp.:                                     Marc Rowin, Lynch Rowin, LLP, New York, NY.




         *
         The Honorable John M. Walker, Jr., who was originally assigned to the panel for this
appeal, recused himself and did not participate. This appeal was decided by the panel’s
remaining two judges pursuant to this Court’s Local Rule § 0.14(b).
       New York State agencies
       and officials:                 David Lawrence, III, Assistant Solicitor General, State of
                                      New York Office of the Attorney General, New York, NY.

       Town of Brookhaven
       and Felix Grucci:              Andrew J. Mihalick, Kral, Clerkin, Redmond, Ryan, Perry
                                      & Girvan, LLP, Mineola, NY.

       County of Suffolk:             Arlene S. Zwilling, Assistant County Attorney, Suffolk
                                      County Attorney’s Office, Hauppauge, NY.

       Fleetwood Credit Corp.:        Lance Perez, Maimone & Associates PLLC, Mineola, NY.

       Town of Riverhead and
       related appellees:             Thomas C. Sledjeski, Thomas C. Sledjeski & Associates,
                                      PLLC, Riverhead, NY.

       Grubb & Ellis:                 William J. Candee, New York, NY.

       Twomey, Latham, Shea &
       Kelley, LLP, and
       Christpher Kelley:             Cheryl F. Korman, Rivkin Radler LLP, Uniondale, NY.

       Jan Burman:                    Sarah C. Lichtenstein, Abrams, Fensterman, Fensterman,
                                      Eisman, Greenberg, Formato & Einiger, LLP, Lake
                                      Success, NY.


       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Feuerstein, J.).

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the judgment of the district court be AFFIRMED in its entirety.

       Appellant Thomas M. Longi, pro se, appeals the district court’s orders dismissing his

complaint and granting summary judgment, in his action filed pursuant to 42 U.S.C. § 1983,

miscellaneous federal statutes, and state law, in favor of the defendants. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.


                                                 2
        Although Longi purports to appeal from every adverse decision issued by the district

court in his case, he has failed to sufficiently raise or argue any challenge to the district court’s

disposition of the claims raised below. Where, as here, an appellant fails to provide any

argument or raise any issues in his appellate brief, those issues are deemed abandoned and will

not be addressed on appeal. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.

1995); Sledge v. Kooi, 564 F.3d 105, 106 n.1 (2d Cir. 2009). In LoSacco, we explained that,

although “appellate courts generally do not hold pro se litigants rigidly to the formal briefing

standards . . . . we need not manufacture claims of error for an appellant proceeding pro se,

especially when he has raised an issue below and elected not to pursue it on appeal.” 71 F.3d at

93. Because Longi’s appellate brief includes only conclusory statements that the district court

erred in every decision that it made and he has not proffered any argument as to the district

court’s disposition of the merits of his claims against any of the defendants, we decline to review

his appeal to the extent that it raises challenges to the district court’s disposition on the merits.

Id.

        To the extent that Longi has raised claims regarding discovery, recusal, and a conspiracy

or collusion between the defendants and the district court, we find the claims to be without merit.

The record does not establish any abuse of discretion on the part of the district court with respect

to discovery proceedings because, in addition to the fact that Longi has failed to identify any

specific discovery violations, the transcripts indicate that the district court considered Longi’s

complaints regarding discovery and provided him an opportunity to specify what documentation

was missing, but Longi was unable to identify what, if any, discovery requests had not been

complied with. See Gray v. Affiliated Cent., Inc., 130 F.3d 553, 561 (2d Cir. 1997) (reviewing


                                                   3
discovery rulings for an abuse of discretion).

       Recusal motions also are committed to the sound discretion of the district court. See

United States v. Morrison, 153 F.3d 34, 48 (2d Cir. 1998). Federal judges must recuse

themselves from cases in which their “impartiality might reasonably be questioned.” 28 U.S.C.

§ 455(a). Federal judges must recuse themselves where: (1) they have “personal bias or

prejudice concerning a party”; (2) in private practice, they were involved in the matter in

controversy or their law partners were involved in the matter; and (3) when serving in

government employment, they participated in the matter in controversy. 28 U.S.C. § 455(b). In

this case, Magistrate Judge Tomlinson recused herself as soon as she realized that she had been

the attorney for one of the named defendants. Moreover, Magistrate Judge Tomlinson made no

dispositive rulings, presided only over the beginning of discovery proceedings, was assigned to

the case for only six months prior to her recusal, and was not assigned to the case until more than

two years after service on Jan Burman failed. As to the requested recusal of Magistrate Judge

Boyle and Judge Feuerstein, Longi argues only that they should have recused themselves because

they were previously employed by either the state or county defendants. Although Longi cites

their former governmental employment, he has not made any concrete claims that any of the

judges who presided over his case below were involved in the matters in controversy while

employed by either the State or the County. Because such participation is needed to mandate

recusal under § 455, failure to recuse was not an abuse of discretion. 28 U.S.C. § 455(b)(3).

       Finally, with respect to his conspiracy claims, Longi has done no more than make

conclusory accusations against the court below. Longi has failed to point out any actions of the

district court, apart from ruling against him, that would show that the court was in any way


                                                 4
involved in a conspiracy with the defendants. Such conclusory and vague allegations of

conspiracy, are inadequate to raise a claim against the judges below. See Tapia-Ortiz v. Winter,

185 F.3d 8, 11 (2d Cir. 1999) (addressing a district court’s sua sponte dismissal of a complaint

filed against circuit judges and affirming the dismissal because there had been no facts alleged to

establish any conspiracy).

       We have considered all of Longi’s remaining claims of error and determined them to be

without merit. For the foregoing reasons, the judgment of the district court is hereby

AFFIRMED. Because an automatic bankruptcy stay under 11 U.S.C. § 362 remains in place as

to Monaco Coach Corporation, this order does not constitute a ruling as to the disposition of the

appeal as to that appellee. Upon notice from Monaco Coach Corporation or the bankruptcy court

that the stay has been modified or lifted, a decision will issue as to that appellee.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   5